IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-92,771-01, WR-92,771-02 & WR-92,771-03


                          EX PARTE ZACHERY LUCERO, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. A-19-0593-SA, A-19-0597-SA & A-19-0600-SA
                IN THE 51ST DISTRICT COURT FROM TOM GREEN COUNTY


        Per curiam.

                                             OPINION

        Applicant was convicted of unauthorized use of a motor vehicle, burglary of a habitation, and

aggravated robbery and sentenced to 365 days state jail, 765 days state jail, and twenty-five years’

imprisonment for each count, respectively. He filed these applications for writs of habeas corpus in

the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC . art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. Based on the record, the trial court has found that counsel failed to timely file

a notice of appeal.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,
                                                                                                      2

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his convictions

in cause numbers A-19-0593-SA, A-19-0597-SA & A-19-0600-SA from the 51st District Court of

Tom Green County. Within ten days from the date of this Court’s mandate, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him on direct appeal. All deadlines shall be

calculated as if Applicant was sentenced on the date of this Court’s mandate. Should Applicant

decide to appeal, he must file a written notice of appeal in the trial court within thirty days from the

date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 23, 2021
Do not publish